                                                                                                              Filed
                                                                                      File Date: 4/23/2019 1:23 PM
        Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 1 of 20                    Strafford Superior Court
                                                                                                 E-Filed Document




                               STATE OF NEW HAMPSHIRE
                             STRAFFORD SUPERIOR COURT


                                       Gail Hannigan

                                             V.



                             The Monarch School of New England

                                        219-2019-CV-00200
                                Case No.



                                       COMPLAINT
                                JURY TRIAL DEMANDED


                                  Parties and Jurisdiction


       1.     Plaintiff, Gail Hannigan, resides at 1 Smalls Way, York, Maine 03909.

       2.     Defendant, The Monarch School of New England (hereinafter "MSNE"),is a

501(c)(3) New Hampshire non-profit corporation with an address of61 Eastern Avenue,PO Box

1921, Rochester, NH 03866.

       3.     Ms. Hannigan's claims arise under the Americans with Disabilities Act of 1990

("ADA"),Public Law No. 101-336,42 U.S.C. §12101, et seq., the ADA Amendments Act of

2008 ("ADAAA"),Public Law No. 110-325, New Hampshire's Anti-Discrimination Law,N.H.

RSA 354-A, the Family and Medical Leave Act of 1993("FMLA"),29 USC 2601 et seq, and

New Hampshire common law.

       4.     On or about September 20,2018, Ms. Hannigan filed a Charge of Discrimination

(hereinafter "Charge") with the New Hampshire Commission for Human Rights, in accordance

with the requirements of RSA 354-A and the Equal Employment Opportunity Commission, in

accordance with the requirements of42 U.S.C. §12101 et seq. and RSA 354-A.
         Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 2 of 20




       5.      Ms. Hannigan's Charge was filed with the New Hampshire Commission for

Human Rights within 180 days after the unlawful employment acts, and with the Equal

Employment Opportunity Commission within 300 days after the unlawful employment acts were

committed.


       6.      On or about April 4, 2019, more than 180 days having elapsed since the filing of

the Charge, the Equal Employment Opportunity Commission issued Ms. Hannigan a Notice of

Right to Sue with respect to her Charge, thus satisfying the procedural prerequisites established

by 42 U.S.C. §12101, e/ seq. {See Exhibit A. Notice of Right to Sue, attached hereto and

incorporated herein by reference).

       7.      This Complaint is filed less than 90 days after receipt of the Notice of Right to

Sue, dated April 4,2019(as attached).

       8.      The Court has jurisdiction over this case because Ms. Hannigan performed work

for MSNE in Rochester, Strafford County,New Hampshire.

                                              Facts


       9.      Ms. Hannigan worked for MSNE for nearly 14 years, until her unlawful

termination on June 26, 2018.

       10.     Ms. Hannigan's employment began at the start of the school year in 2004.

       11.     Throughout her employment with MSNE, Ms. Hannigan held the position of

Director of Finance.


       12.     Ms. Hannigan had good work performance throughout her employment with

MSNE. In her years at MSNE,Ms. Hannigan had 14 perfect audits.

       13.     In or about April 2018, Ms. Hannigan had to miss work as a result of her

disability; anxiety and depression.
            Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 3 of 20




           14.    Ms. Hannigan was out of work from April 17, 2018 to May 1, 2018.'

           15.    Ms. Hannigan's doctor, Mark P. Cartier, MD,provided a note accounting for her

absence from work due to her disability. The note stated "no work 4/17/18-4/30/18."

           16.   In addition, Ms. Hannigan kept her immediate supervisor, Diane Bessey, the

Executive Director of MSNE,regularly informed (daily or almost daily) through text messages.

           17.    Ms. Bessey was aware of Ms. Hannigan's disability because Ms. Hannigan had

previously been out of work during the year 2016 for the same reason.

           18.    Ms. Hannigan was out of work April 17,19, 20, 23, 24, 25, 26, 27, and 30. Those

days were days off that should have been covered by the FMLA. Since Ms. Hannigan's

supervisor, Ms. Bessey, knew the reason that Ms. Hannigan was out of work for those days, she

should have counted them as FMLA days.

           19.    Ms. Hannigan returned to work on May 1, 2018.

           20.   Following her return to work, Ms. Hannigan received a negative performance

evaluation, on or about May 31, 2018.

           21.    That performance evaluation made repeated reference to Ms. Hannigan's

disability, including, but not limited to, the following statements: Future Goals/Professional

Development: "Become healthier so it won't affect her work;""Gail's attendance is of highest

concern: she has been absent 20 days, many of which are Mondays, late due to sickness once,

left early sick 5 times, late for personal reasons 5 times, left early for personal reasons 9 times,

and taken 12 vacation days;""Gail's attitude towards and commitment to her work appear to

have dramatically decreased this year." In fact, as paid benefits at MSNE,Ms. Hannigan was

entitled to 3 personal days, 10 sick days, and she accrued 5 weeks of vacation per year. Ms.

'On April 18"', although Ms. Hannigan was out of work, she drove to meet Ken Piourde to get all the information
needed to process payroll from home because she was the only person at the school who knew how to process
payroll.
           Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 4 of 20




Hannigan had not exceeded her paid benefit time from MSNE as of May 31, 2018, when she

received the evaluation.


         22.     On June 26,2018, Ms. Hannigan was presented with a letter terminating her

employment and offering her severance in return for execution of a general release (which Ms.

Hannigan declined to accept).

         23.     The letter stated that Ms. Hannigan was being terminated due to "unsatisfactory

job performance as indicated in your most recent performance review."

         24.     The letter also stated that Ms. Hannigan would "be considered an 'at will' hourly

employee at [her] current rate for the period of July 1, 2018 through August 16, 2018."

        25.      MSNE's stated reason for Ms. Hannigan's termination was not the real reason for

the termination of her employment. The real reason that MSNE terminated Ms. Hannigan's

employment was disability discrimination and retaliation against her for taking an FMLA

protected leave.

        26.      Upon information and belief, MSNE has hired a non-disabled employee to

perform the work previously performed by Ms. Hannigan. Ms. Hannigan was replaced by

Anthony Demers.^ Mr. Demers is less qualified for the position than Ms. Hannigan. His
position prior to taking over Ms. Hannigan's position was as a commercial loan officer and he

told Ms. Hannigan he had little bookkeeping skills. It took Ms. Hannigan six weeks to try to

train him to take over her job after she was notified that her employment was being terminated

by MSNE.^




^ At that time, Mr. Demers was the Treasurer of the Board of Directors for MSNE.
^ Upon information and belief, Mr. Demers' employment with MSNE has recently ended.
           Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 5 of 20




          27.   MSNE did not have any performance-based reason to terminate Ms. Hannigan's

employment with MSNE because she had good performance throughout her many years of

employment with MSNE.

          28.   Since Ms. Hannigan's termination from MSNE,she has been unable to secure

alternative comparable employment and, therefore, she has suffered, and continues to suffer,

significant lost wages.

          29.   Ms. Hannigan was last paid a salary of $80,726.31. (MSNE converted Ms.

Hannigan to an at-will, hourly employee earning $38.81 per hour, plus benefits, as of June 26,

2018, when she received the letter terminating her employment, effective August 16, 2018.)

          30.   The discriminatory termination of Ms. Hannigan's employment by MSNE has

caused, and continues to cause, her emotional harm.

          31.   On February 26, 2019, eight months after the end of Ms. Hannigan's employment,

MSNE sent Ms. Hamiigan's counsel a letter. The letter is attached as Exhibit B and incorporated

herein.


          32.   Ms. Hannigan's counsel forwarded the letter to Ms. Hannigan.

          33.   On February 28, 2019, Ms. Hannigan's counsel responded to the letter. Ms.

Hannigan's counsel's response is attached as Exhibit C and her statements are incorporated

herein.


          34.   MSNE did not respond to the February 28, 2019, letter.

          35.   As a result of MSNE's February 26, 2019, letter, Ms. Hannigan experienced

significant emotional distress.

          36.   On March 4,2019, Ms. Hannigan had a severe panic attack because of the

February 26, 2019, letter from MSNE. Ms. Hannigan experienced physical manifestations of
          Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 6 of 20




emotional distress including atrial fibrillation for which she has been referred to the care ofa

cardiologist.

        37.     In addition, Ms. Hannigan has incurred, and will incur, attomeys' fees and costs,

        38.     Ms. Hannigan seeks all recoverable damages available pursuant to the ADA,the

ADAAA,N.H. RSA 354-A, the FMLA,and New Hampshire common law.

        39.     Ms. Hannigan has suffered, and will continue to suffer, lost wages and benefits,

and emotional distress. She is seeking recovery of lost wages and benefits, future lost wages and

benefits, compensatory damages, enlianced compensatory damages, liquidated damages, punitive

damages, and attorneys' fees and costs.

                                             COUNT I
                         Violation of ADA and ADAAA Discrimination

       40.      The Plaintiff hereby incorporates by reference the preceding paragraphs and

makes them a part of this Count as though fully set forth herein.

       41.      The Defendant discriminated against and terminated Ms. Hannigan's employment

because of her disability (actual, record of, and/or regarded as).

       42.      In terminating Ms. Hannigan and in otherwise violating the ADA and ADAAA,

the Defendant acted with malice and/or with reckless indifference to Ms. Hannigan's federally-

protected rights.

       43.      As a direct and proximate result of the Defendant's unlawful and discriminatory

actions, Ms. Hannigan has suffered damages, including lost back pay and benefits, front pay and

future lost benefits, compensatory damages for future pecuniary losses, emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of life and other non-pecuniary

losses, punitive damages, pre-judgment and post-judgment interest, and attorneys' fees and costs.
           Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 7 of 20




                                            COUNT II
                                   ADA and ADAA Retaliation


          44.   The Plaintiff hereby incorporates by reference the preceding paragraphs and

makes them a part of this Count as though fully set forth herein.

          45.   The Defendant retaliated against Ms. Hannigan, including, but not limited to,

taking away her status as a salaried status, and terminating her employment for asserting her

legal right to be free from discrimination and/or for requesting reasonable accommodations.

          46.   In retaliating against Ms. Hannigan, the Defendant acted with malice and/or with

reckless indifference to Ms. Hannigan's federally-protected rights.

          47.   As a direct and proximate result of the Defendant's unlawful and retaliatory

actions, Ms. Hannigan has suffered damages, including lost back pay and benefits, front pay and

future lost benefits, compensatory damages for future pecuniary losses, emotional pain,

suffering, inconvenience, mental anguish, loss of enjoyment of life and other pecuniary losses,

punitive damages, pre-judgment and post-judgment interest, and attorneys' fees and costs.

                                           COUNT III
                                   RSA 354-A Discrimination


          48.   The Plaintiff hereby incorporates by reference the preceding paragraphs and

makes them a part of this Count as though fully set forth herein.

          49.   As further detailed in Count I, the Defendant discriminated against Ms. Hannigan

in violation of N.H. RSA 354-A:7, culminating in the termination of her employment.

          50.   Ms. Hannigan brings this action pursuant to N.H. RSA 354-A:21-a.

          51.   In terminating Ms. Hannigan and in otherwise violating RSA 354-A, the

Defendant acted with willful and/or with reckless disregard of Ms. Hannigan's legally-protected

rights.
         Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 8 of 20




        52.    Ms. Hannigan has suffered damages, including, but not limited to, lost wages and

benefits, future lost wages and benefits, pre-judgment and post-judgment interest, attorneys' fees

and costs, and emotional distress.

        53.    Ms. Hannigan seeks to recover her lost wages and benefits, future lost wages and

benefits, compensatory damages, enhanced compensatory damages, pre-judgment and post-

judgment interest, and attorneys' fees and costs, pursuant to RSA 354-A:21, II (d),

                                             COUNT IV
                           Violation of N.H. RSA 354-A (Retaliation^


        54.    The Plaintiff hereby incorporates by reference the preceding paragraphs and

makes them a part of this Count as though fully set forth herein.

       55.     As further detailed in Count II, the Defendant retaliated against Ms. Hannigan,

including, but not limited to, taking away her status as a salaried status, and terminating her

employment, in violation of N.H. RSA 354-A:19, for asserting her legal right to be free from

discrimination and for requesting reasonable accommodations.

       56.     Ms. Hannigan brings this action pursuant to N.H. RSA 354-A:21-a.

       57.     In retaliating against Ms. Hannigan, the Defendant acted with willful and/or

reckless disregard of Ms. Hannigan's legally-protected rights.

       58.     Ms. Hannigan has suffered damages, including, but not limited to, lost wages and

benefits, future lost wages and benefits, attorneys' fees and costs, pre-judgment and post-

judgment interest, and emotional distress.

       59.     Ms. Hannigan seeks to recover her lost wages and benefits, future lost wages and

benefits, compensatory damages, enhanced compensatory damages, pre-judgment and post-

judgment interest, and attorneys' fees and costs, pursuant to RSA 354-A:21, II (d).
         Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 9 of 20




                                           COUNT V
                Violation of N.H. RSA 354-A (Interference, Coercion, Intimidation)

       60.     The Plaintiff hereby incorporates by reference the preceding paragraphs and

makes them a part of this Count as though fully set forth herein.

       61.     The Defendant violated RSA 354-A:11 by coercing, intimidating, tlireatening, and

interfering with Ms. Hannigan's exercise or enjoyment of, or on account of her having exercised

or enjoyed, or on account of her having aided or encouraged any other person in the exercise or

enjoyment of rights granted by RSA 354-A.

       62.     Plaintiff filed a Charge of Discrimination with the New Hampshire Commission

for Human Rights.

       63.     The Plaintiff's Charge of Discrimination alleged, among other things, that the

Defendant violated RSA 354-A.

       64.     The Defendant acted to coerce, intimidate, threaten, and interfere with Ms.

Hannigan's exercise or enjoyment of, or on account of her having exercised or enjoyed, or on

account of her having aided or encouraged any other person in the exercise or enjoyment of

rights granted by RSA 354-A, by sending the February 26,2019 letter, by instructing Ms.

Hannigan not to communicate with current employees of the Defendant and, on information and

belief, by instructing others not to communicate with Ms. Hannigan.

                                              COUNT VI
                                 Violation of the FMLA fRetaliation)


       65.     The Plaintiff hereby incorporates by reference the preceding paragraphs and

makes them a part of this Count as though fully set forth herein.
         Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 10 of 20



       66.     Plaintiff was employed by the Defendant for more than 12 months prior to the

time that she requested time off for her own serious health condition. 29 C.F.R. §825.110; 29

U.S.C. §2612(a).

       67.     Plaintiff had been employed by the Defendant for at least 1,250 hours of service

during the 12-month period immediately preceding the time that she requested time off that was

protected by the FMLA. 29 C.F.R. §825.110.

       68.     Plaintiff was employed by the Defendant at a worksite where 50 or more

employees were employed within 75 miles of that worksite. Id.

       69.     Plaintiffs medical leave was for her own serious health condition that made her

unable to perform the functions of her job. 29 U.S.C. §2612(a).

       70.     Plaintiffs serious health condition required continuing treatment by a health care

provider. 29 U.S.C. §2611(11); 29 C.F.R. §825.115.

       71.     Plaintiffs use of protected FMLA leave and/or disclosure of the need for more

FMLA protected leave were motivating factors in the decision to terminate Plaintiffs

employment.

       72.     It was unlawful for the Defendant to discharge or in any other manner

discriminate against Plaintiff as a result of her taking FMLA and/or disclosing her need for

additional leave which was protected FMLA leave. 29 C.F.R. §825.220(c).

       73.     Defendant knowingly violated the FMLA and, therefore, liquidated damages are

appropriate.

       74.     As a result of the Defendant's violation of the FMLA,Plaintiff is entitled to relief,

including, but not limited to, back pay, front pay, interest on back and front pay, reinstatement,

liquidated damages in an amount equal to the sum of back and front pay, plus interest on both




                                                10
           Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 11 of 20




back and front pay for the Defendant's bad faith violation of the FMLA,attorneys' fees, expert

witness fees, and costs of the action.

                                           COUNT VII
                                     Wrongful Termination


          75.   The Plaintiff hereby incorporates by reference the preceding paragraphs and

makes them a part ofthis Count as though fully set forth herein.

       76.      Ms. Hannigan was wrongfully terminated from her employment in violation of

public policy for taking actions that public policy would encourage, namely, for taking a medical

leave to which she was entitled. Cloutier v. Great Atlantic & Pac. Tea Co., Inc., 121 N.H. 915

(1981).

       77.      MSNE's wrongful termination of Ms. Hannigan's employment was motivated by

bad faith, retaliation, and malice. Wennersv. Great State Beverages, 140 N.H. 100, 103 (1995),

cert, denied, 516 U.S. 1119(1996).

       78.      As a result of the wrongful termination of her employment, Ms. Hannigan has

suffered, and continues to suffer, substantial injury and damage, including, but not limited to,

lost wages and benefits, future lost wages and benefits, physical pain and suffering, emotional

distress, and enhanced compensatory damages for the wanton, oppressive, and malicious actions

of the MSNE,all within the jurisdictional limits of this Court.

                                          COUNT VIII
                               Negligent Infliction of Emotional Distress

       79.      The Plaintiff hereby incorporates by reference the preceding paragraphs and

makes them a part of this Count as though fully set forth herein.

       80.      Eight months following the end of Ms. Hannigan's employment with the

Defendant, the Defendant negligently sent Ms. Hannigan the February 26,2019 letter, failed to




                                                11
          Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 12 of 20




respond to Ms. Hannigan's February 28,2019 letter and/or to retract the contents of the February

26"^ letter, instructed Ms. Hannigan not to communicate with current employees of MSNE,upon

information and belief, instructed others not to communicate with Ms. Hannigan, and threatened

legal action against her.

         81.    It was foreseeable that the letter would cause Ms. Hannigan serious mental and

emotional harm, particularly because the Defendant was aware from Ms. Hannigan's disability

that she was susceptible to emotional distress.

         82.   The Defendant's negligent conduct caused Ms. Hannigan serious mental and

emotional harm accompanied by objective physical symptoms.

         83.   As a result of the Defendant's conduct, Plaintiff is entitled to relief, including, but

not limited to, damages, attorneys' fees, expert witness fees, and costs of the action.

                                             COUNT IX
                               Intentional Infliction of Emotional Distress


         84.   The Plaintiff hereby incorporates by reference the preceding paragraphs and

makes them a part of this Count as though fully set forth herein.

         85.   The February 26, 2019 letter, Defendant's failure to respond to Ms. Hannigan's

February 28,2019 letter and/or its failure to retract the contents of the February 26^"' letter, and/or

the Defendant's instructions to Ms. Hannigan not to communicate with current employees of

MSNE,and/or, upon information and belief. Defendant's giving instructions to others not to

communicate with Ms. Hannigan, and threatening legal action against her, was extreme and

outrageous conduct, particularly because MSNE was aware from Ms. Hannigan's disability that

she was susceptible to emotional distress, and her actions were activity clearly protected by RSA

354-A.




                                                  12
         Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 13 of 20




        86.    By its conduct, the Defendant intentionally caused Ms. Hannigan severe

emotional distress.


        87.    Ms. Hannigan's emotional distress caused her physical symptoms and bodily

harm.


        88.    As a result of the Defendant's conduct, Plaintiff is entitled to relief, including, but

not limited to, damages, attorneys' fees, expert witness fees, and costs of the action.

                                                      Respectfully submitted,

                                                      Gail Hannigan, Plaintiff

                                                      By Her Attorneys
                                                      UPTON & HATFIELD,LLP

Date: April 23, 2019                             By: /x/ Heather M. Burns
                                                      Heather M. Bums(NHBA #8799)
                                                      Lauren S. Irwin(NHBA #10544)
                                                      Brooke Lovett Shilo(NHBA #20794)
                                                      10 Centre Street, PC Box 1090
                                                      Concord, NH 03302-1090
                                                      (603)224-7791
                                                      hburns@,uptQnhatiield.coni
                                                      lirwin@uptonhatfield.com
                                                      bshilo@,uptonhattleld.com




                                                 13
Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 14 of 20




                EXHIBIT A
                     Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 15 of 20

 EEOC Form 161 (11/16)                   U.S. Equal Employment Opportunity Commission

                                                 Dismissal and Notice of Rights
To:    Gall Hannlgan                                                                   From:    Boston Area Office
       1 Smalls Way                                                                             John P. Kennedy Fed BIdg
       York, ME 03909                                                                           Government Ctr, Room 475
                                                                                                Boston, MA 02203



      □                     On behalf ofperson(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR ^1601.7(a))
 EEOC Charge No.                               EEOC Representative                                                   Telephone No.

                                               Amon L. Kinsey, Jr.,
 16D-2018-00377                                Supervisory Investigator                                              (617) 565-3189
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

      □          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      □          Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

      □          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      □          Your charge was not timely filed with EEOC; In other words, you waited too long after the date(s) of the alleged discrimination
                 to file your charge

      □          The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

      □          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      S          Other (briefly state)           Charging Party pursuing claim In another forum.


                                                        - NOTICE OF SUIT RIGHTS -
                                                  ('See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years f3 vearsi
before you file suit may not be collectible.

                                                                    On behalf of the Commission



Enclosures(s)
                                                                      Feng K. An,                                          (Date Mailed)
                                                                Area Office Director
cc:




           THE MONARCH SCHOOL OF NEW ENGLAND
           61 Eastern Avenue Po Box 1921
           Rochester, NH 03866
Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 16 of 20




                EXHIBIT B
                   Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 17 of 20



      Briana M. Coaklf.y, Esq.                  COAKLEY                                   Steven F. Hyde, Esq.
            LICENSED NH & MA                                                               LICENSED NH,ME & MA
       BCOAKl.EY@COAKl.EYHYUE.COM
                                            d              HYDE                           SHYOI;@COAKLEVHYDE.COM

         Tuesdayj February 26, 2019               :OUNSELORSAT LAW
                                                I ffcdti '.'ilONAi I   !;i) liAilll ITV




         Upton & Hatfield, LLP
         Heather M. Burns, Esq.
         10 Centre Street
                                                                                               FEB 2 7 2019
         PO Box 1090
         Concord, NH 03302-1090


         Rc: Hannigan v. Monarch School of New England

         Dear Heather:

         1 am writing to advise you of a serious matter brought to my attention about Gail Hannigan by
         my client, Monarcli School of New England, through Diane Bessey, Executive Director, and
         Kenneth Plourde, Director of Human Resource. I am advised that a report was made by a
         current Monarclt School employee that Ms. Hannigan has been making unwanted contact with
         the employee as recently as last Thursday, February 21, 2019. The employee is seeking help to
         prevent Ms. Hannigan from further contacting her.
          The current employee reported to Ms. Bessey that Ms. Hannigan implied during the
         conversation that in March things were going to happen and Diane Bessey would tio longer be
         employed by the school. I am advised that this is not the first contact that Ms. Hannigan has had
         with the employee. I am instructing my client to document all reported witnesses and
         discussions had by Ms. Hannigan with current employees. If Ms. Hannigan's claim before the
         New Hampshire Commission for Human Rights moves beyond the investigation stage, I will be
         prepared to present any and all known witnesses and information that is gathered as a result of
         your clients unwanted contact with Monarch School employees. 1 am also advised that Ms.
         Hannigan has admitted during her conversation with the employee that she is encouraging
         another past employee to "hire a lavv^'er". Should Ms. Hannigan encourage otliers to bring
         unwarranted legal claims against my client and her admission proves to be true and damages
         result, I will certainly instruct my client to pursue any necessary claims against Ms. Hannigan as
         a result of her actions.

         Please immediately advise your client to refrain from contacting current Monarch employees.


         Very truly yours,




       jyBi^aha^. Coakle^, Esq.
         Co: Client


Phr 603-319-1731    154 Maplewood Avenue, Post Office Box 6590, Portsmouth, New Hampshire 03802       Fax: 603-319-1727
                     w   w    w                    k         1                                    m
Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 18 of 20




               EXHIBIT C
            Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 19 of 20

Russell F. Hilllard                                                                                    Of Counsel
James F. Raymond                                                                              Douglas S. Hatfield
Barton L Mayer                                                                                Gary B. Richardson
Heather M. Bums                                                                                   John F. league
Lauren Simon irwln                                                                               Charles W. Grau
Justin C. Richardson
Michael S. McGrath*
                                     Upton                                                     Thomas W. Morse
                                                                                           Norman H. Makechnle
Jeanne S. Saffan"
Peter W. Leberman
                                       (i^Hatfield'"'                                          Jeffrey R. Crocker
                                           ATTORNEYS AT LAW
Sabrina C. Beavens'"
Susan Aileen Lowry
                                                                                             'Also admitted In MA
Nathan C. Midolo""                   Serving New Hampshire since 1908                    'Also admitted in MA & NY
Michael P. Courtney*                                                                         *•• Also admitted in FL
Brooke Lovctt Shilo                                                                        •*•• Also admitted In MN




                                                                    February 28. 2019


VIA EMAIL AND FIRST CLASS MAIL


Brianna M. Coakley. Esq.
Coakley & Hyde. PLLC
154 MaplewoocI Avenue
PO Box 6590
Portsmouth, NH 03802


           Re:        Mannigan v. Monarch School of New England

Dear Allorney Coakley:

          1 am writing in response to yotir letter of February 26, 2019.

        Ms. Mannigan was friendly with many school employees during her employment and
remained friendly with many of them after her employment ended. Ms. Mannigan does not
believe site has discussed her Charge with them but certainly would be permitted to do so.

       She recalls one employee telling her that she was not comfortable speaking with Ms,
Mannigan because the school had sent out an email telling employees not to discuss the school
with anyone. Ms. Mannigan did not contact that employee again after she said she was
uncomfortable with contact.


          Ms. Mannigan has been friendly with Wendy Fontaine for a long time and has remained
friendly with her. Ms. Mannigan prepares Ms. Fontaine's son's taxes and they have spoken on
the telephone on several occasions. They were talking about going to dinner together when they
spoke last week. Ms. Fontaine never suggested that she no longer wished to be friends or to have
contact with M.s. Mannigan. Based upon your letter, Ms. Mannigan will not contact Ms. Fontaine
again.

        However, we are concerned that Ms. Fontaine and others may have been intimidated by
the school and think that communicating with Ms. Mannigan (or participating in the HRC
investigation) will put their jobs in jeopardy. We would caution the school that such intimidation
would constitute interference in violation of RSA 354-A:11.

                             10 Centre Street. PO Box 1090, Concord, NH 03302-1090
                          Concord - Hillsborough - Jaffrey - Peterborough - Portsmouth
         Case 1:19-cv-00565-LM Document 1-1 Filed 05/28/19 Page 20 of 20


February 28, 2019
Pace 2




        Finally. Ms. Hannigan may have mentioned to Ms. Fontaine that she had spoken with a
former employee named Sherry Fogeriy after Ms. Fogerly's employment ended because Ms.
Fontaine and Ms. Fogeriy are friends. Ms. Hannigan did suggest that Ms. Fogerty consider
getting legal advice because Ms. Hannigan believes that Ms. Fogerty may have been unlawfully
terminated due to her medical condition. This was completely appropriate for Ms. Hannigan to
do and your client's efforts to intimidate Ms. Hannigan on this issue are improper and could be
viewed as unlawlul interference and/or retaliation.


         Please call me if you wish to discuss.

                                                      Very truly yours,



                                                       -leather M. Bums,Esq.
                                                      hb.lim.SiUjnionh i ulleld.com
                                                      (603)224-7791"
cc:      Gail Hannigan
